Order reversed, without costs, and matter remanded to the Appellate Division, Second Department, Avith instructions to conduct a hearing in accordance with the ruling in Willner v. Committee on Character (373 U. S. 96) on reasonable notice to appellant containing a plain and concise statement of the particular charges against her on account of which her character and fitness to practice laAV have been disapproved, with opportunity to her to be confronted by and to cross-examine the witnesses against Irel- and that in default thereof she be admitted to the Bar.
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel,